DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, one or more of other copper tubing and another component of the HVAC unit.  This limitation is vague and indefinite.  The examiner will interpret the claim to mean one component of the HVAC unit.  If this language is not meant to be interpreted in this manner, the claim must be amended.  As written the language has several interpretations and is thus vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0325844 to Karamanos.
Regarding claim 13, Karamanos ‘589 discloses an HVAC unit comprising: a refrigerant pressure gauge port 286/264; and a termination block 504 that is coupled to a frame 572 of the HVAC unit, wherein the termination block 504 is configured to securely couple the refrigerant pressure gauge port thereto (via connection with pipe 274 via hole 514) such that a first set of copper tubing 284 coupled to the refrigerant pressure gauge port (via pipe 274 and block 504) is held in position to assist with brazing the first set of copper tubing 284 to one or more of other copper tubing and another component of the HVAC unit 224/274 (para 0074, 0081 and 0137).  Note the above 112 rejection.
Regarding claim 18, Karamanos ‘589 discloses wherein the frame 572 of the HVAC unit to which the termination block 504 is coupled is a compressor mounting platform on which a compressor 102 of the HVAC unit is mounted.  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The termination block and coupled mounting bracket and their configuration and function of installing and/or securing the structural components of the HVAC unit.
Claims 14-17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections depending on if/how the claimed are amended.  The prior art includes supports and the list is as follows: US-8887392-B1 OR US-5464042-A OR US-20200088417-A1 OR US-20060249589-A1 OR US-20150159908-A1 OR US-20150323241-A1 OR US-20200088442-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632